Citation Nr: 1228372	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease (also claimed as vascular insufficiency).

2. Entitlement to service connection for cellulitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973 and from February 1980 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Although the Veteran indicated on his November 2008 substantive appeal (VA Form 9) that he wanted to appear at a hearing before the Board, an August 2011 report of contact reflects that he wished to withdraw his hearing request. The Board finds that the request has been withdrawn. 38 C.F.R. § 20.704 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and that a clarifying medical opinion is warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. A January 2011 supplemental statement of the case reflects that a decision review officer at the RO reviewed the Veteran's VA treatment records generated through January 2011 and printed records that appeared pertinent. Very few treatment notes appear in the claims file although the claimed disabilities are chronic or recurrent in nature. While this case is in remand status, the RO/AMC must obtain any outstanding VA treatment records and associate them with the claims file.

The Veteran has identified multiple sources of private medical evidence including Saint Mary's Hospital, Saint Luke's Hospital, the Philippine Heart Center, and FEU Medical Center. VA treatment notes also refer to a Dr. Medina and indicate that the Veteran has received regular care from a private primary care physician. Although Saint Luke's Hospital has responded to VA requests with a statement that it has no records for the Veteran and the Philippine Heart Center has provided some treatment "summaries," other private records remain outstanding. While this case is in remand status, the RO/AMC must send the Veteran additional authorization forms allowing for the release of any outstanding private treatment records.

The Veteran has also informed VA that he has applied for disability benefits from the Social Security Administration (SSA). Although the claims file does not indicate whether or not he has been awarded SSA disability benefits, VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

In January 2010, the Veteran was afforded a VA examination. The examiner issued an opinion that the Veteran experienced peripheral vascular disease as a result of diabetes mellitus and that peripheral vascular disease and diabetic peripheral neuropathies resulted in cellulitis. However, the examination report does not reflect that the examiner reviewed the claims file - to specifically include service treatment records - and does not contain any discussion of the Veteran's contentions that his symptoms began during active duty. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). An additional medical opinion is necessary. See Dalton v. Nicholson, 21 Vet.App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding records of VA medical treatment and associate them with the claims file.

2. Concurrent with the above, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, any records from Saint Mary's Hospital, the Philippine Heart Center (specifically treatment records, not just summaries), FEU Medical Center, Dr. Medina, and the Veteran's private primary care physician.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Subsequently, return the Veteran's claims file to the 2010 VA examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's cellulitis and peripheral vascular disease likely originated during, or as a result of any incident of, his active duty service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the Veteran's contentions of continuity of symptomatology in a May 2006 statement as well as service treatment records dated August and September 1984 (numbness of upper left extremity), July 1985 and February 1986 (cellulitis of lower left extremity), and July 1986 and March 1987 (aching and pain in extremities).

The examiner must address the Veteran's contentions as to continuity of symptomatology of peripheral vascular disease and recurrence of cellulitis since his active duty - the examiner must provide an opinion as to whether cellulitis and/or peripheral vascular disease likely originated during, or as a result of any incident of, his active duty service.

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

5.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

6. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal. If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


